Exhibit 10.2

 

NAVTECH, INC.

 

 

SERIES A CONVERTIBLE PARTICIPATING PREFERRED STOCK
AND WARRANT PURCHASE AGREEMENT

 

November 22, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Authorization of Preferred Stock; Purchase and Sale of Preferred Stock;
Authorization of Warrants; Closing.

 

 

 

1.1.

Authorization of Preferred Stock

 

 

 

1.2.

Authorization of Warrants

 

 

 

1.3.

Purchase and Sale of the Preferred Stock and Warrants; Reservation of Common
Stock

 

 

 

1.4.

Purchase Price and the Closing

 

 

 

1.5.

Use of Proceeds

 

 

 

 

 

 

 

2.

Representations and Warranties of the Company

 

 

 

2.1.

Organization and Corporate Power

 

 

 

2.2.

Authorization

 

 

 

2.3.

Capitalization

 

 

 

2.4.

Subsidiaries.

 

 

 

2.5.

Financial Information

 

 

 

2.6.

Absence of Undisclosed Liabilities

 

 

 

2.7.

Absence of Certain Developments

 

 

 

2.8.

Title to Properties

 

 

 

2.9.

Tax Matters

 

 

 

2.10.

Contracts and Commitments

 

 

 

2.11.

No Defaults

 

 

 

2.12.

Intellectual Property.

 

 

 

2.13.

Effect of Transactions

 

 

 

2.14.

No Governmental Consent or Approval Required

 

 

 

2.15.

Litigation

 

 

 

2.16.

Securities Laws

 

 

 

2.17.

Business

 

 

 

2.18.

Brokerage

 

 

 

2.19.

Employees

 

 

 

2.20.

Environmental Matters

 

 

 

2.21.

Retirement Obligations, etc

 

 

 

2.22.

Transactions with Affiliates

 

 

 

2.23.

Books and Records

 

 

 

2.24.

Insurance

 

 

 

2.25.

EAG

 

 

 

 

 

 

 

3.

Representations and Warranties and other Agreements of the Investors.

 

 

 

3.1.

Representations and Warranties

 

 

 

3.2.

Legends

 

 

 

3.3.

Confidentiality

 

 

 

 

 

 

 

4.

Conditions to the Investors’ Obligations at the Closing

 

 

 

4.1.

Representations and Warranties of the Company

 

 

 

4.2.

Performance

 

 

 

4.3.

Compliance Certificate

 

 

 

i

--------------------------------------------------------------------------------


 

 

4.4.

Certificate of Incorporation

 

 

 

4.5.

Qualifications

 

 

 

4.6.

Proceedings and Documents

 

 

 

4.7.

Other Agreements

 

 

 

4.8.

Opinion of Counsel

 

 

 

4.9.

Secretary’s Certificate

 

 

 

4.10.

Reservation of Conversion Shares and Warrant Shares

 

 

 

4.11.

Fees of Investors’ Counsel

 

 

 

4.12.

Purchase by Other Investors

 

 

 

4.13.

Consummation of the EAG Acquisition

 

 

 

4.14.

Board of Directors

 

 

 

 

 

 

 

5.

Conditions to the Company’s Obligations at the Closing

 

 

 

5.1.

Representations and Warranties

 

 

 

5.2.

Payment of Purchase Price

 

 

 

5.3.

Other Agreements

 

 

 

5.4.

Proceedings and Documents

 

 

 

5.5.

Consummation of the EAG Acquisition

 

 

 

5.6.

Qualifications

 

 

 

 

 

 

 

6.

Preemptive Right of Purchase.

 

 

 

6.1.

Grant

 

 

 

6.2.

Preemptive Right Definitions

 

 

 

6.3.

Notice

 

 

 

6.4.

Sale

 

 

 

6.5.

Limitation

 

 

 

6.6.

Transfer

 

 

 

6.7.

Retrospective Effect of Preemptive Right of Purchase

 

 

 

 

 

 

 

7.

Miscellaneous.

 

 

 

7.1.

Certain Defined Terms

 

 

 

7.2.

Survival of Covenants; Assignability of Rights

 

 

 

7.3.

Incorporation by Reference

 

 

 

7.4.

Parties in Interest

 

 

 

7.5.

Amendments and Waivers

 

 

 

7.6.

Governing Law

 

 

 

7.7.

Notices

 

 

 

7.8.

Effect of Headings

 

 

 

7.9.

Entire Agreement

 

 

 

7.10.

Severability

 

 

 

7.11.

Restrictions on Transfer

 

 

 

7.12.

Counterparts

 

 

 

ii

--------------------------------------------------------------------------------


 

List of Exhibits and Schedules

 

Exhibits

 

Exhibit A - List of Investors

Exhibit B — Form of the Company’s Certificate of Designation

Exhibit C — Form of Warrant

Exhibit D — Form of Registration Rights Agreement

Exhibit E — Form of Closing Opinion of Company Counsel

 

Disclosure Schedule

 

Section 2.1 - Foreign Qualifications

Section 2.3 — Options and Stock Purchase Rights

Section 2.4 — Subsidiaries

Section 2.9 — Tax Matters

Section 2.12(a) — Owned Intellectual Property

Section 2.12(b) — Patents, Trademarks and Licenses

Section 2.12(c) — Third Party Intellectual Property Agreements

Section 2.15 — Litigation

Section 2.19 — Employment Agreements

Section 2.21 — Employee Benefit Plans

 

iii

--------------------------------------------------------------------------------


 

NAVTECH, INC.

c/o Navtech Systems Support Inc.

Suite 102, 175 Columbia St. W.

Waterloo, Ontario

Canada N2L 5Z5


SERIES A CONVERTIBLE PARTICIPATING PREFERRED
STOCK AND WARRANT PURCHASE AGREEMENT

 

This SERIES A CONVERTIBLE PREFERRED PARTICIPATING STOCK AND WARRANT PURCHASE
AGREEMENT (the “Agreement”) is made as of the 22nd day of November, 2005 by and
among Navtech, Inc., a Delaware corporation (the “Company”) and, the investors
listed on Exhibit A hereto (each of whom individually is referred to herein as
an “Investor” and collectively as the “Investors”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, the parties hereto agree as follows:

 


1.             AUTHORIZATION OF PREFERRED STOCK; PURCHASE AND SALE OF PREFERRED
STOCK; AUTHORIZATION OF WARRANTS; CLOSING.


 


1.1.          AUTHORIZATION OF PREFERRED STOCK.  THE COMPANY HAS AUTHORIZED THE
ISSUANCE AND SALE OF UP TO 1,600,000 SHARES OF ITS SERIES A CONVERTIBLE
PARTICIPATING PREFERRED STOCK, $0.01 PAR VALUE PER SHARE (THE “SERIES A
PREFERRED STOCK”) TO BE ISSUED UNDER THIS AGREEMENT.  THE RIGHTS, PRIVILEGES,
AND PREFERENCES OF THE SERIES A PREFERRED STOCK ARE AS SET FORTH IN THE
COMPANY’S CERTIFICATE OF DESIGNATION (THE “CERTIFICATE OF DESIGNATION”) IN THE
FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT B, WHICH THE COMPANY SHALL ADOPT AND
FILE WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE ON OR BEFORE THE DATE
OF THE CLOSING (AS DEFINED BELOW).


 


1.2.          AUTHORIZATION OF WARRANTS.  THE COMPANY HAS AUTHORIZED THE ISSUE
AND SALE OF ITS WARRANTS (HEREIN, TOGETHER WITH ANY WARRANTS ISSUED IN EXCHANGE
THEREFOR OR REPLACEMENT THEREOF CALLED THE “WARRANTS”) EVIDENCING THE RIGHTS TO
ACQUIRE AN AGGREGATE OF 100,000 SHARES (SUBJECT TO ADJUSTMENT) OF COMMON STOCK
(AS DEFINED BELOW).  THE WARRANTS SHALL BE EXERCISABLE AT A PRICE OF $3.00 PER
SHARE AND SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED TO THIS AGREEMENT AS
EXHIBIT C.


 


1.3.          PURCHASE AND SALE OF THE PREFERRED STOCK AND WARRANTS; RESERVATION
OF COMMON STOCK.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ON
THE BASIS OF THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN, THE COMPANY
AGREES TO SELL TO THE INVESTORS, AND EACH SUCH INVESTOR, SEVERALLY AND NOT
JOINTLY, AGREES TO PURCHASE FROM THE COMPANY AT THE CLOSING (AS DEFINED BELOW)
(A) THE NUMBER OF SHARES OF SERIES A PREFERRED STOCK SET FORTH OPPOSITE SUCH
INVESTOR’S NAME ON EXHIBIT A HERETO, AND (B) FOR NO ADDITIONAL CONSIDERATION, A
WARRANT INITIALLY EXERCISABLE FOR THE NUMBER OF SHARES OF COMMON STOCK SET FORTH
OPPOSITE SUCH

 

--------------------------------------------------------------------------------


 


INVESTOR’S NAME ON EXHIBIT A HERETO.  THE SALE OF THE SERIES A PREFERRED STOCK
AND THE WARRANTS TO EACH INVESTOR HEREUNDER SHALL CONSTITUTE A SEPARATE SALE. 
THE COMPANY HAS AUTHORIZED AND RESERVED AND COVENANTS TO CONTINUE TO RESERVE,
FREE OF PREEMPTIVE RIGHTS AND OTHER PREFERENTIAL RIGHTS, A SUFFICIENT NUMBER OF
ITS PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK, $0.001 PAR VALUE
PER SHARE (THE “COMMON STOCK”) TO SATISFY THE RIGHTS OF CONVERSION OF THE
HOLDERS OF THE SERIES A PREFERRED STOCK AND THE RIGHTS OF EXERCISE OF THE
HOLDERS OF THE WARRANTS.  ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THE SERIES A PREFERRED STOCK SHALL BE REFERRED TO IN THIS AGREEMENT AS
“CONVERTED SHARES”.  THE SHARES OF SERIES A PREFERRED STOCK ISSUED TO THE
INVESTORS PURSUANT TO THIS AGREEMENT AND THE CONVERTED SHARES SHALL BE REFERRED
TO IN THIS AGREEMENT AS THE “SHARES.”  THE WARRANTS ISSUED PURSUANT TO THIS
AGREEMENT AND THE SHARES SHALL BE REFERRED TO IN THIS AGREEMENT AS THE
“SECURITIES”.


 


1.4.          PURCHASE PRICE AND THE CLOSING.  THE PURCHASE AND SALE OF THE
SECURITIES SHALL TAKE PLACE AT A CLOSING TO BE HELD AT THE OFFICES OF CHOATE,
HALL & STEWART LLP, TWO INTERNATIONAL PLACE, BOSTON, MASSACHUSETTS  02110, ON
SUCH DATE AND AT SUCH TIME AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES (THE
“CLOSING”).  THE AGGREGATE PURCHASE PRICE OF THE SERIES A PREFERRED STOCK BEING
PURCHASED BY EACH INVESTOR AT THE CLOSING IS SET FORTH OPPOSITE SUCH INVESTOR’S
NAME ON EXHIBIT A UNDER THE HEADING “AGGREGATE PURCHASE PRICE”.  THE CLOSING
SHALL TAKE PLACE CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT
OR AT SUCH OTHER TIME AS THE PARTIES SHALL MUTUALLY AGREE.  AT THE CLOSING, THE
COMPANY WILL DELIVER TO EACH OF THE INVESTORS PURCHASING SECURITIES A
CERTIFICATE OR CERTIFICATES, REGISTERED IN SUCH INVESTOR’S NAME OR SUCH NAME AS
OTHERWISE DIRECTED BY SUCH INVESTOR, REPRESENTING THE NUMBER OF SHARES AND
WARRANTS TO BE ACQUIRED BY SUCH INVESTOR PURSUANT TO THIS AGREEMENT AGAINST
PAYMENT OF THE PURCHASE PRICE THEREOF BY WIRE TRANSFER, BY CHECK PAYABLE TO THE
COMPANY OR SUCH OTHER FORM OF PAYMENT ACCEPTABLE TO SUCH INVESTOR AND THE
COMPANY.


 


1.5.          USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS FROM THE SALE
OF THE SECURITIES TO CONSUMMATE THE ACQUISITION OF EUROPEAN AERONAUTICAL GROUP
AB (“EAG”) AND FOR OTHER GENERAL CORPORATE PURPOSES AS DETERMINED BY THE
COMPANY’S BOARD OF DIRECTORS.


 


2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  IN ORDER TO
INDUCE THE INVESTORS TO ENTER INTO THIS AGREEMENT AND TO PURCHASE THE SECURITIES
HEREUNDER, THE COMPANY HEREBY REPRESENTS AND WARRANTS TO EACH INVESTOR, AS OF
THE DATE HEREOF, IN EACH CASE SUBJECT TO SUCH EXCEPTIONS AS ARE SET FORTH IN THE
DISCLOSURE SCHEDULE ATTACHED HERETO (THE “DISCLOSURE SCHEDULE”), EACH SUCH
EXCEPTION OF WHICH QUALIFIES THE REPRESENTATION AND WARRANTY THAT IS
SPECIFICALLY IDENTIFIED (BY CROSS-REFERENCE OR OTHERWISE) AS BEING QUALIFIED BY
SUCH EXCEPTION.  FOR THE PURPOSES OF THIS SECTION 2, THE TERM “SUBSIDIARIES”
SHALL MEAN THOSE SUBSIDIARIES LISTED IN SECTION 2.4 OF THE DISCLOSURE SCHEDULE
AND SHALL NOT MEAN EAG.


 


2.1.          ORGANIZATION AND CORPORATE POWER.  THE COMPANY IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN CORPORATE GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE.  THE COMPANY IS DULY QUALIFIED TO DO BUSINESS AS A
FOREIGN CORPORATION AND IS IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION
IN WHICH EITHER THE OWNERSHIP OR USE OF ITS ASSETS, OR

 

2

--------------------------------------------------------------------------------


 


THE NATURE OF ITS ACTIVITIES, REQUIRES SUCH QUALIFICATION, EXCEPT WHERE FAILURE
TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, EACH SUCH
JURISDICTION BEING SET FORTH IN SECTION 2.1 OF DISCLOSURE SCHEDULE.  THE COMPANY
HAS ALL REQUIRED CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTY, TO CARRY ON
ITS BUSINESS AS PRESENTLY CONDUCTED OR CONTEMPLATED TO BE CONDUCTED, AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COPIES OF THE CERTIFICATE
OF INCORPORATION AND BY-LAWS OF THE COMPANY, AS AMENDED TO DATE, WHICH HAVE BEEN
FURNISHED TO THE INVESTORS BY THE COMPANY, ARE CORRECT AND COMPLETE.


 


2.2.          AUTHORIZATION.  THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT
DATED AS OF THE DATE OF THE CLOSING BY AND AMONG THE COMPANY, THE INVESTORS AND
THE OTHER PARTIES THERETO (THE “REGISTRATION RIGHTS AGREEMENT”), AND ANY OTHER
AGREEMENTS, INSTRUMENTS OR DOCUMENTS ENTERED INTO AT THE CLOSING BY THE COMPANY
PURSUANT TO THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT (COLLECTIVELY,
THE “TRANSACTION DOCUMENTS”) HAVE BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY AND ARE THE LEGAL, VALID AND, ASSUMING DUE EXECUTION AND DELIVERY BY THE
OTHER PARTIES HERETO AND THERETO, BINDING OBLIGATIONS OF THE COMPANY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION AND MORATORIUM LAWS AND OTHER LAWS OF GENERAL
APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF THE TRANSACTION DOCUMENTS HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION OF THE COMPANY.


 


2.3.          CAPITALIZATION.  THE ENTIRE AUTHORIZED CAPITAL STOCK OF THE
COMPANY CONSISTS OF 20,000,000 SHARES OF COMMON STOCK OF WHICH 4,902,140 SHARES
ARE ISSUED AND OUTSTANDING AND 2,000,000 SHARES OF PREFERRED STOCK, OF WHICH,
PRIOR TO THE ISSUANCE OF THE SERIES A PREFERRED STOCK CONTEMPLATED IN THIS
AGREEMENT, NO SHARES ARE ISSUED AND OUTSTANDING.  THE COMPANY HOLDS 733,188
SHARES OF COMMON STOCK IN ITS TREASURY AND HOLDS NO SHARES OF PREFERRED STOCK IN
ITS TREASURY.  THE COMPANY HAS AUTHORIZED THE ISSUANCE OF 1,600,000 SHARES OF
SERIES A PREFERRED STOCK FOR ISSUANCE TO THE INVESTORS PURSUANT TO THIS
AGREEMENT.  WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE SHARES WILL BE DULY AUTHORIZED, VALIDLY ISSUED AND OUTSTANDING,
FULLY PAID AND NONASSESSABLE.  UPON EXERCISE OF THE WARRANTS, ALL SHARES OF
COMMON STOCK ISSUED TO THE INVESTORS IN ACCORDANCE WITH THE TERMS THEREOF WILL
BE, DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE. EXCEPT AS
DESCRIBED IN SECTION 2.3 OF THE DISCLOSURE SCHEDULE AND EXCEPT FOR THE WARRANTS
AND THE WARRANTS ISSUED PURSUANT TO THE ABRY WARRANT AGREEMENT (DEFINED BELOW),
THERE ARE NO OUTSTANDING OPTIONS OR OTHER RIGHTS TO PURCHASE OR ACQUIRE FROM THE
COMPANY, OR EXCHANGEABLE FOR OR CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK. 
THE COMPANY HAS RESERVED A TOTAL OF NOT LESS THAN 400,000 SHARES OF ITS COMMON
STOCK (THE “RESERVED EMPLOYEE SHARES”) FOR PURCHASE UPON EXERCISE OF OPTIONS
GRANTED OR TO BE GRANTED IN THE FUTURE TO EMPLOYEES AND CONSULTANTS UNDER THE
NAVTECH, INC. 1999 STOCK OPTION PLAN (THE “EQUITY PLAN”).  EXCEPT AS PROVIDED IN
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THAT CERTAIN WARRANT
AGREEMENT DATED AS OF THE DATE OF THE CLOSING, BY AND AMONG THE COMPANY, ABRY
MEZZANINE PARTNERS, L.P. AND THE OTHER PARTIES THERETO (THE “ABRY WARRANT
AGREEMENT”), THERE ARE NO PREEMPTIVE RIGHTS WITH RESPECT TO THE ISSUANCE OR SALE
BY THE COMPANY OF THE SECURITIES.  EXCEPT AS PROVIDED IN THIS AGREEMENT, THE
CERTIFICATE OF DESIGNATION OR AS IMPOSED BY APPLICABLE SECURITIES LAWS, UPON THE
CLOSING THERE WILL BE NO RESTRICTIONS ON THE

 

3

--------------------------------------------------------------------------------


 


TRANSFER OR VOTING OF ANY SHARES OF THE SERIES A PREFERRED STOCK OR COMMON STOCK
OTHER THAN RESTRICTIONS ON TRANSFER NECESSARY TO PRESERVE THE EXEMPTIONS
PURSUANT TO WHICH SUCH SECURITIES WERE ISSUED WITHOUT REGISTRATION UNDER
APPLICABLE SECURITIES LAWS.  OTHER THAN AS SET FORTH IN THE REGISTRATION RIGHTS
AGREEMENT, THERE ARE NO EXISTING RIGHTS WITH RESPECT TO REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OF ANY OF THE COMPANY’S
SECURITIES.  THE COMPANY HAS NOT VIOLATED THE 1933 ACT OR ANY STATE BLUE SKY OR
SECURITIES LAWS IN CONNECTION WITH THE ISSUANCE OF ANY OF ITS SECURITIES.


 


2.4.          SUBSIDIARIES.


 


(A)           SECTION 2.4 OF THE DISCLOSURE SCHEDULE CONTAINS A LIST OF ALL
SUBSIDIARIES OF THE COMPANY (THE “SUBSIDIARIES”).  EXCEPT FOR THE SUBSIDIARIES,
THE COMPANY DOES NOT (I) OWN OF RECORD OR BENEFICIALLY, DIRECTLY OR INDIRECTLY,
(A) ANY SHARES OF CAPITAL STOCK OR SECURITIES CONVERTIBLE INTO CAPITAL STOCK OF
ANY OTHER CORPORATION OR (B) ANY PARTICIPATING INTEREST IN ANY PARTNERSHIP,
JOINT VENTURE OR OTHER NON-CORPORATE BUSINESS ENTERPRISE, OR (C) ANY ASSETS
COMPRISING THE BUSINESS OR OBLIGATIONS OF ANY OTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE OR OTHER NON-CORPORATE BUSINESS ENTERPRISE OR (II) CONTROL,
DIRECTLY OR INDIRECTLY, ANY OTHER ENTITY.


 


(B)           EACH OF THE SUBSIDIARIES IS A CORPORATION DULY INCORPORATED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS RESPECTIVE
JURISDICTION OF INCORPORATION AND IS DULY LICENSED OR QUALIFIED TO TRANSACT
BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING IN EACH JURISDICTION
IN WHICH THE NATURE OF THE BUSINESS TRANSACTED BY IT OR THE CHARACTER OF THE
PROPERTIES OWNED OR LEASED BY IT REQUIRES SUCH LICENSING OR QUALIFICATION.  EACH
OF THE SUBSIDIARIES HAS THE CORPORATE POWER AND AUTHORITY TO OWN AND HOLD ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF THE
SUBSIDIARIES ARE OWNED BENEFICIALLY AND OF RECORD BY THE COMPANY, ONE OF ITS
OTHER WHOLLY OWNED SUBSIDIARIES, OR ANY COMBINATION OF THE COMPANY AND/OR ONE OR
MORE OF ITS OTHER WHOLLY OWNED SUBSIDIARIES, ALL AS SPECIFIED IN SECTION 2.4 OF
THE DISCLOSURE SCHEDULE, IN EACH CASE FREE AND CLEAR OF ANY LIENS, CHARGES,
RESTRICTIONS, CLAIMS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER, EXCEPT FOR THOSE
DISCLOSED IN SECTION 2.4 OF THE DISCLOSURE SCHEDULE; AND, EXCEPT AS DISCLOSED IN
SECTION 2.4 OF THE DISCLOSURE SCHEDULE, THERE ARE NO OUTSTANDING SUBSCRIPTIONS,
WARRANTS, OPTIONS, CONVERTIBLE SECURITIES, OR OTHER RIGHTS (CONTINGENT OR OTHER)
PURSUANT TO WHICH ANY OF THE SUBSIDIARIES IS OR MAY BECOME OBLIGATED TO ISSUE
ANY SHARES OF ITS CAPITAL STOCK TO ANY PERSON OTHER THAN THE COMPANY OR ONE OF
THE OTHER SUBSIDIARIES.


 


2.5.          FINANCIAL INFORMATION.  THE UNAUDITED FINANCIAL STATEMENTS OF THE
COMPANY AS OF AND FOR THE QUARTER ENDED JULY 31, 2005 AND THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AT JULY 31, 2005, INCLUDED IN THE
COMPANY’S QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED JULY 31,
2005, PRESENT FAIRLY THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES
THEREOF AND THE RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY (SUBJECT,
IN THE

 

4

--------------------------------------------------------------------------------


 


CASE OF SUCH UNAUDITED FINANCIAL STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS) AND HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED, EXCEPT FOR THE ABSENCE OF NOTES NOT
CUSTOMARILY INCLUDED IN SUCH STATEMENTS (THE “FINANCIAL STATEMENTS”).  THE
COMPANY DOES NOT HAVE, REASONABLE GROUNDS TO KNOW OF, ANY MATERIAL LIABILITY,
CONTINGENT OR OTHERWISE, NOT ADEQUATELY REFLECTED IN OR RESERVED AGAINST IN THE
AFORESAID FINANCIAL STATEMENTS OR IN THE NOTES THERETO.


 


2.6.          ABSENCE OF UNDISCLOSED LIABILITIES.  EXCEPT AS AND TO THE EXTENT
SET FORTH IN THE COMPANY’S FINANCIAL STATEMENTS CONTAINED IN ITS ANNUAL REPORT
ON FORM 10-K FOR THE FISCAL YEAR ENDED OCTOBER 31, 2004 AND ITS QUARTERLY
REPORTS ON FORM 10-Q FOR THE FISCAL QUARTERS ENDED JANUARY 31, 2005, APRIL 30,
2005 AND JULY 31, 2005 OR OCCURRING IN THE ORDINARY COURSE OF BUSINESS SINCE THE
DATE OF SUCH FINANCIAL STATEMENTS, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY MATERIAL ACCRUED OR CONTINGENT LIABILITY ARISING OUT OF ANY
TRANSACTION OR STATE OF FACTS EXISTING ON OR PRIOR TO THE DATE HEREOF.


 


2.7.          ABSENCE OF CERTAIN DEVELOPMENTS.  SINCE OCTOBER 31, 2003, THERE
HAS BEEN NO (A) DECLARATION, SETTING ASIDE OR PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION WITH RESPECT TO THE CAPITAL STOCK OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, (B) LOSS, DESTRUCTION OR DAMAGE TO ANY MATERIAL PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, WHETHER OR NOT INSURED, (C) LABOR TROUBLE
INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY MATERIAL CHANGE IN ANY
OF THEIR RESPECTIVE PERSONNEL (EXCEPT FOR THE RESIGNATION OF THE COMPANY’S VICE
PRESIDENT OF SALES AND BUSINESS DEVELOPMENT EFFECTIVE ON NOVEMBER 18, 2005) OR
THE TERMS AND CONDITIONS OF EMPLOYMENT, (D) WAIVER OF ANY VALUABLE RIGHT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES (E) LOAN OR EXTENSION OF CREDIT TO ANY
OFFICER OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN IN
CONNECTION WITH THE COMPANY’S NORMAL PAYROLL PRACTICES IN THE ORDINARY COURSE OF
BUSINESS, OR (F) ACQUISITION OR DISPOSITION OF ANY ASSETS BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES (OR ANY CONTRACT OR ARRANGEMENT THEREFOR) IN EXCESS OF
$10,000,000 OR ANY OTHER MATERIAL TRANSACTION BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OTHERWISE THAN FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS. 
SINCE JULY 31, 2005, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONDITION,
FINANCIAL OR OTHERWISE, OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
OR, TO THE COMPANY’S KNOWLEDGE, EAG OR IN THE ASSETS, LIABILITIES, PROPERTIES,
BUSINESS, OPERATIONS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE, OR TO THE COMPANY’S KNOWLEDGE, EAG (A “MATERIAL ADVERSE CHANGE”).


 


2.8.          TITLE TO PROPERTIES.  OTHER THAN (A) ANY LIEN IN RESPECT OF
CURRENT TAXES NOT YET DUE AND PAYABLE AND (B) POSSIBLE MINOR LIENS AND
ENCUMBRANCES WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE
PROPERTY SUBJECT THERETO OR MATERIALLY IMPAIR THE OPERATIONS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, AND WHICH HAVE ARISEN IN THE ORDINARY COURSE OF
BUSINESS AND SHALL BE REMOVED WITHIN A REASONABLE PERIOD, THE COMPANY AND EACH
OF ITS SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE OR LEASEHOLD TITLE TO ALL
PROPERTIES AND ASSETS NECESSARY TO THEIR RESPECTIVE BUSINESSES AS PRESENTLY
CONDUCTED AND TO ALL OF THEIR RESPECTIVE PROPERTIES AND ASSETS, FREE AND CLEAR
OF ALL MORTGAGES, SECURITY INTERESTS, LIENS, RESTRICTIONS OR ENCUMBRANCES.  ALL
MACHINERY AND EQUIPMENT INCLUDED IN SUCH PROPERTIES WHICH IS NECESSARY TO THE
BUSINESS OF THE

 

5

--------------------------------------------------------------------------------


 


COMPANY OR ANY OF ITS SUBSIDIARIES IS IN GOOD CONDITION AND REPAIR EXCEPT FOR
REASONABLE WEAR AND TEAR, AND ALL LEASES OF REAL OR PERSONAL PROPERTY TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY ARE FULLY EFFECTIVE AND AFFORD
THE COMPANY AND ITS SUBSIDIARIES PEACEFUL AND UNDISTURBED POSSESSION OF THE
SUBJECT MATTER OF THE LEASE.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS
IN MATERIAL VIOLATION OF ANY ZONING, BUILDING OR SAFETY ORDINANCE, REGULATION OR
REQUIREMENT OR OTHER LAW OR REGULATION APPLICABLE TO THE OPERATION OF OWNED OR
LEASED PROPERTIES LIKELY TO IMPEDE THE NORMAL OPERATION OF THE BUSINESS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE OF VIOLATION WITH WHICH IT HAS NOT
COMPLIED.


 


2.9.          TAX MATTERS.  THERE ARE NO FEDERAL, STATE, COUNTY, LOCAL OR
FOREIGN TAXES DUE AND PAYABLE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT
HAVE NOT BEEN PAID.  EXCEPT AS SET FORTH ON SECTION 2.9 OF THE DISCLOSURE
SCHEDULE, THERE HAVE BEEN NO EXAMINATIONS OR AUDITS OF ANY TAX RETURNS OR
REPORTS BY ANY APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL AGENCY. 
  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS DULY FILED ALL FEDERAL, STATE,
COUNTY, LOCAL AND FOREIGN TAX RETURNS REQUIRED TO HAVE BEEN FILED BY IT AND
THERE ARE IN EFFECT NO WAIVERS OF APPLICABLE STATUTES OF LIMITATIONS WITH
RESPECT TO TAXES FOR ANY YEAR.


 


2.10.        CONTRACTS AND COMMITMENTS.  THE COMPANY’S ANNUAL REPORT ON FORM
10-K FOR THE FISCAL YEAR ENDED OCTOBER 31, 2004 AND ITS QUARTERLY REPORTS ON
FORM 10-Q FOR THE FISCAL QUARTERS ENDED JANUARY 31, 2005, APRIL 30, 2005 AND
JULY 31, 2005 INCLUDE EACH MATERIAL CONTRACT, OBLIGATION OR COMMITMENT OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES, AND ANY MATERIAL EMPLOYMENT CONTRACTS
(EXCLUDING ANY STATUTORY EMPLOYMENT ARRANGEMENTS REQUIRED BY LAW), STOCK
REDEMPTION OR PURCHASE AGREEMENTS, FINANCING AGREEMENTS, DISTRIBUTION RIGHT
AGREEMENTS, ROYALTY AGREEMENTS, LICENSES UNDER WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS LICENSEE OR LICENSOR, LEASES OF REAL PROPERTY, PENSION,
PROFIT-SHARING, RETIREMENT OR STOCK OPTION PLANS, AGREEMENTS LIMITING
COMPETITION OR THE CONDUCT OF BUSINESS, AGREEMENTS WHICH BY THEIR TERMS EXPIRE
ONE YEAR OR MORE AFTER THE DATE HEREOF, OR ANY MATERIAL AGREEMENTS NOT MADE IN
THE ORDINARY COURSE OF BUSINESS.


 


2.11.        NO DEFAULTS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN
MATERIAL DEFAULT (A) UNDER ITS CERTIFICATE OF INCORPORATION OR ITS BY-LAWS OR
ANY NOTE, INDENTURE, MORTGAGE, LEASE, AGREEMENT, CONTRACT, PURCHASE ORDER OR
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT TO WHICH IT IS A PARTY OR (B) WITH
RESPECT TO ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OR ANY FEDERAL,
STATE, MUNICIPAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU,
AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, THAT SPECIFICALLY NAMES THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  TO THE BEST OF THE COMPANY’S KNOWLEDGE,
THERE EXISTS NO CONDITION, EVENT OR ACT WHICH AFTER NOTICE, LAPSE OF TIME, OR
BOTH, WOULD CONSTITUTE A DEFAULT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER
ANY OF THE FOREGOING.  TO THE BEST OF THE COMPANY’S KNOWLEDGE, NO THIRD PARTY IS
IN DEFAULT UNDER ANY AGREEMENT, CONTRACT OR OTHER INSTRUMENT, DOCUMENT, OR
AGREEMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, WHICH
DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ASSETS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES,
AS PRESENTLY CONDUCTED OR PROPOSED TO BE CONDUCTED.

 

6

--------------------------------------------------------------------------------


 


2.12.        INTELLECTUAL PROPERTY.


 


(A)           EXCEPT AS LISTED IN SECTION 2.12(A) OF THE DISCLOSURE SCHEDULE,
THE COMPANY AND EACH OF ITS SUBSIDIARIES OWNS, FREE AND CLEAR OF ANY MORTGAGE,
PLEDGE, SECURITY INTEREST, ENCUMBRANCE OR OTHER LIEN, OR HAS THE VALID RIGHT TO
USE ALL INTELLECTUAL PROPERTY (AS DEFINED BELOW) USED BY IT IN ITS BUSINESS AS
CURRENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED.  TO THE BEST OF THE
COMPANY’S KNOWLEDGE, NO OTHER PERSON OR ENTITY (OTHER THAN LICENSORS OF SOFTWARE
THAT IS GENERALLY COMMERCIALLY AVAILABLE AND NON-EXCLUSIVE LICENSEES OF THE
COMPANY’S OR ANY OF ITS SUBSIDIARIES’ INTELLECTUAL PROPERTY IN THE ORDINARY
COURSE OF THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ BUSINESS) HAS ANY RIGHTS TO
NOR IS CLAIMING ANY RIGHTS TO ANY OF THE INTELLECTUAL PROPERTY OWNED OR USED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND, TO THE COMPANY’S KNOWLEDGE, NO
OTHER PERSON OR ENTITY IS INFRINGING, VIOLATING OR MISAPPROPRIATING ANY OF THE
INTELLECTUAL PROPERTY USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.  FOR
PURPOSES OF THIS AGREEMENT, “INTELLECTUAL PROPERTY” MEANS ALL (I) PATENTS AND
PATENT APPLICATIONS, (II) COPYRIGHTS AND REGISTRATIONS THEREOF, (III) MASK WORKS
AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF, (IV) COMPUTER
SOFTWARE, DATA AND DOCUMENTATION, (V) TRADE SECRETS AND CONFIDENTIAL BUSINESS
INFORMATION, WHETHER PATENTABLE OR UNPATENTABLE AND WHETHER OR NOT REDUCED TO
PRACTICE, KNOW-HOW, MANUFACTURING AND PRODUCTION PROCESSES AND TECHNIQUES,
RESEARCH AND DEVELOPMENT INFORMATION AND DATA, COPYRIGHTABLE WORKS, FINANCIAL,
MARKETING AND BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND
MARKETING PLANS AND CUSTOMER AND SUPPLIER LISTS AND INFORMATION, (VI)
TRADEMARKS, SERVICE MARKS, TRADE NAMES, DOMAIN NAMES AND APPLICATIONS AND
REGISTRATIONS THEREFOR AND (VII) ANY EXCLUSIVE LICENSES OR OTHER PROPRIETARY
RIGHTS RELATING TO ANY OF THE FOREGOING.


 


(B)           TO THE BEST OF THE COMPANY’S KNOWLEDGE, NONE OF THE ACTIVITIES OR
BUSINESS CONDUCTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR PROPOSED TO BE
CONDUCTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES INFRINGES OR VIOLATES (OR IN
THE PAST INFRINGED OR VIOLATED) ANY INTELLECTUAL PROPERTY OF ANY OTHER PERSON OR
ENTITY.  NONE OF THE ACTIVITIES OR BUSINESS CONDUCTED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR PROPOSED TO BE CONDUCTED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES CONSTITUTES AN INTENTIONAL MISAPPROPRIATION OF (OR IN THE PAST
CONSTITUTED AN INTENTIONAL MISAPPROPRIATION OF) ANY INTELLECTUAL PROPERTY OF ANY
OTHER PERSON OR ENTITY.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY COMPLAINT, CLAIM OR NOTICE ALLEGING ANY SUCH INFRINGEMENT,
VIOLATION OR MISAPPROPRIATION, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO
BASIS FOR ANY SUCH COMPLAINT, CLAIM OR NOTICE.  SECTION 2.12(B) OF THE
DISCLOSURE SCHEDULE IDENTIFIES EACH (I) PATENT THAT HAS BEEN ISSUED OR ASSIGNED
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY OF ITS
INTELLECTUAL PROPERTY, (II) PENDING PATENT APPLICATIONS THAT THE COMPANY OR ANY
OF ITS SUBSIDIARIES HAS MADE WITH RESPECT TO ANY OF ITS INTELLECTUAL PROPERTY,
(III) COPYRIGHT OR TRADEMARK REGISTRATION OR APPLICATION WITH RESPECT TO THE
COMPANY’S OR ANY OF ITS SUBSIDIARIES’ INTELLECTUAL PROPERTY, AND (IV) LICENSE OR
OTHER AGREEMENTS PURSUANT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS
GRANTED

 

7

--------------------------------------------------------------------------------


 


ANY RIGHTS TO ANY THIRD PARTY WITH RESPECT TO ANY OF ITS INTELLECTUAL PROPERTY
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS.


 


(C)           SECTION 2.12(C) OF THE DISCLOSURE SCHEDULE IDENTIFIES EACH
AGREEMENT WITH A THIRD PARTY PURSUANT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES OBTAINS RIGHTS TO INTELLECTUAL PROPERTY (OTHER THAN SOFTWARE THAT
IS GENERALLY COMMERCIALLY AVAILABLE) THAT IS OWNED BY A PARTY OTHER THAN THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  OTHER THAN LICENSE FEES FOR SOFTWARE THAT
IS GENERALLY COMMERCIALLY AVAILABLE, NEITHER THE COMPANY NOR ANY OR ANY OF ITS
SUBSIDIARIES IS OBLIGATED TO PAY ANY ROYALTIES OR OTHER COMPENSATION TO ANY
THIRD PARTY IN RESPECT OF ITS OWNERSHIP, USE OR LICENSE OF ANY OF ITS
INTELLECTUAL PROPERTY.


 


(D)           THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS TAKEN REASONABLE
PRECAUTIONS (I) TO PROTECT ITS RIGHTS IN ITS INTELLECTUAL PROPERTY AND (II) TO
MAINTAIN THE CONFIDENTIALITY OF ITS TRADE SECRETS, KNOW-HOW AND OTHER
CONFIDENTIAL INTELLECTUAL PROPERTY, AND, TO THE BEST OF THE COMPANY’S KNOWLEDGE,
THERE HAVE BEEN NO ACTS OR OMISSIONS (OTHER THAN THOSE MADE BASED ON REASONABLE,
GOOD FAITH BUSINESS DECISIONS) BY THE OFFICERS, DIRECTORS, SHAREHOLDERS AND
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES THE RESULT OF WHICH WOULD BE
TO MATERIALLY COMPROMISE THE RIGHTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
APPLY FOR OR ENFORCE APPROPRIATE LEGAL PROTECTION OF THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ INTELLECTUAL PROPERTY.


 


(E)           ALL OF THE INTELLECTUAL PROPERTY OWNED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES HAS BEEN CREATED BY EMPLOYEES OF THE COMPANY OR ITS
SUBSIDIARIES WITHIN THE SCOPE OF THEIR EMPLOYMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY INDEPENDENT CONTRACTORS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHO HAVE EXECUTED AGREEMENTS EXPRESSLY ASSIGNING ALL RIGHT, TITLE
AND INTEREST IN SUCH INTELLECTUAL PROPERTY TO THE COMPANY OR ITS SUBSIDIARIES,
AS THE CASE MAY BE.  NO PORTION OF THE INTELLECTUAL PROPERTY OWNED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES WAS JOINTLY DEVELOPED WITH ANY THIRD PARTY.


 


(F)            NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS EMBEDDED ANY
OPEN SOURCE, COPYLEFT OR COMMUNITY SOURCE CODE IN ANY OF ITS PRODUCTS GENERALLY
AVAILABLE OR IN DEVELOPMENT, INCLUDING BUT NOT LIMITED TO ANY LIBRARIES OR CODE
LICENSED UNDER ANY GENERAL PUBLIC LICENSE, LESSER GENERAL PUBLIC LICENSE OR
SIMILAR LICENSE ARRANGEMENT.


 


2.13.        EFFECT OF TRANSACTIONS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS, THE ISSUANCE, SALE AND DELIVERY OF THE SECURITIES,
AND COMPLIANCE WITH THE PROVISIONS HEREOF AND THEREOF BY THE COMPANY, DO NOT AND
WILL NOT, WITH OR WITHOUT THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH,
(A) VIOLATE ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION OR ANY RULING,
WRIT, INJUNCTION, ORDER, JUDGMENT OR DECREE OF ANY COURT, ADMINISTRATIVE AGENCY
OR OTHER GOVERNMENTAL BODY’S (B) CONFLICT WITH, OR RESULT IN ANY BREACH OF, ANY
OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT (OR GIVE RISE
TO ANY RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION) UNDER, OR RESULT IN
THE CREATION OF ANY LIEN, SECURITY INTEREST, CHARGE

 

8

--------------------------------------------------------------------------------


 


OR ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY UNDER THE
CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE COMPANY OR UNDER ANY NOTE,
INDENTURE, MORTGAGE, LEASE, AGREEMENT, CONTRACT, PURCHASE ORDER OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT TO WHICH THE COMPANY IS A PARTY OR (C) RENDER
THE COMPANY INSOLVENT.


 


2.14.        NO GOVERNMENTAL CONSENT OR APPROVAL REQUIRED.  BASED IN PART ON THE
REPRESENTATIONS MADE BY THE INVESTORS IN SECTION 3 OF THIS AGREEMENT, OTHER THAN
FEDERAL OR STATE SECURITIES LAW FILINGS WHICH HAVE BEEN MADE OR WHICH WILL BE
MADE IN A TIMELY MANNER AND OTHER THAN THE FILING OF THE COMPANY’S CERTIFICATE
OF DESIGNATION (WHICH IS ATTACHED HERETO AS EXHIBIT B AND WILL BE FILED ON OR
BEFORE THE DATE OF THE CLOSING), NO AUTHORIZATION, CONSENT, APPROVAL OR OTHER
ORDER OF, DECLARATION TO, OR FILING WITH, ANY GOVERNMENTAL AGENCY OR BODY IS
REQUIRED FOR OR IN CONNECTION WITH THE VALID AND LAWFUL AUTHORIZATION, EXECUTION
AND DELIVERY BY THE COMPANY OF ANY OF THE TRANSACTION DOCUMENTS FOR, OR IN
CONNECTION WITH, THE VALID AND LAWFUL AUTHORIZATION, ISSUANCE, SALE AND DELIVERY
OF THE SHARES.


 


2.15.        LITIGATION.  THERE IS NO CLAIM, ACTION, LAWSUIT, PROCEEDING,
COMPLAINT, CHARGE OR INVESTIGATION PENDING OR, TO THE BEST KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST THE COMPANY WHICH QUESTIONS THE VALIDITY OF ANY OF
THE TRANSACTION DOCUMENTS OR THE RIGHT OF THE COMPANY TO ENTER INTO THEM OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR WHICH MIGHT
RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN ANY MATERIAL ADVERSE CHANGE,
OR ANY CHANGE IN THE CURRENT EQUITY OWNERSHIP OF THE COMPANY, NOR IS THE COMPANY
AWARE THAT THERE IS ANY REASONABLE BASIS FOR THE FOREGOING.  THE FOREGOING
INCLUDES, WITHOUT LIMITATION, ACTIONS PENDING OR, TO THE BEST KNOWLEDGE OF THE
COMPANY, THREATENED, INVOLVING THE PRIOR EMPLOYMENT OF ANY OF THE EMPLOYEES OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, THEIR USE IN CONNECTION WITH THE
BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OF ANY INFORMATION, CREATIONS
OR TECHNIQUES ALLEGEDLY PROPRIETARY TO ANY OF THEIR FORMER EMPLOYERS OR OTHER
PERSONS OR ENTITIES, OR THEIR OBLIGATIONS UNDER ANY AGREEMENTS WITH PRIOR
EMPLOYERS OR OTHER PERSONS OR ENTITIES.  NEITHER THE COMPANY, THE SUBSIDIARIES
NOR ANY OF THEIR RESPECTIVE OFFICERS OR DIRECTORS, IS A PARTY TO, OR SUBJECT TO
THE PROVISIONS OF, ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT
OR GOVERNMENTAL AGENCY OR INSTRUMENTALITY RELATING TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.  EXCEPT
AS SET FORTH IN SECTION 2.15 OF THE DISCLOSURE SCHEDULE, THERE IS NO ACTION,
SUIT OR PROCEEDING BY THE COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY PENDING
OR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES PRESENTLY INTENDS TO INITIATE.


 


2.16.        SECURITIES LAWS.  ASSUMING THAT THE INVESTORS’ REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 3 OF THIS AGREEMENT ARE TRUE AND CORRECT, THE
OFFER, ISSUANCE AND SALE BY THE COMPANY TO THE INVESTORS OF THE SECURITIES ARE,
AND WILL BE AS OF THE CLOSING, EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE 1933 ACT, AND HAVE BEEN, OR WILL BE AS OF THE
CLOSING, REGISTERED OR QUALIFIED (OR ARE, OR WILL BE AS OF EACH CLOSING, EXEMPT
FROM REGISTRATION AND QUALIFICATION, SUBJECT TO THE COMPLETION OF ANY POST-SALE
BLUE SKY FILINGS, WHICH FILINGS THE COMPANY AGREES IT WILL COMPLETE) UNDER THE
REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE STATE BLUE
SKY LAWS.

 

9

--------------------------------------------------------------------------------


 


2.17.        BUSINESS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS ALL
NECESSARY FRANCHISES, PERMITS, LICENSES AND OTHER RIGHTS AND PRIVILEGES
NECESSARY TO PERMIT IT TO OWN ITS PROPERTY AND TO CONDUCT ITS PRESENT BUSINESS.
 NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY LAW,
REGULATION, AUTHORIZATION OR ORDER OF ANY PUBLIC AUTHORITY RELEVANT TO THE
OWNERSHIP OF ITS PROPERTIES OR THE CARRYING ON OF ITS PRESENT BUSINESS WHICH,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD RESULT IN ANY MATERIAL ADVERSE
CHANGE.


 


2.18.        BROKERAGE.  THERE ARE NO CLAIMS FOR BROKERAGE COMMISSIONS OR
FINDER’S FEES OR SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BASED ON ANY ARRANGEMENT MADE BY OR ON BEHALF OF
THE COMPANY, AND THE COMPANY AGREES TO INDEMNIFY AND HOLD THE INVESTORS HARMLESS
AGAINST ANY DAMAGES INCURRED AS A RESULT OF ANY SUCH CLAIM.


 


2.19.        EMPLOYEES.  THERE ARE NO CONTROVERSIES OR LABOR TROUBLES PENDING,
OR TO THE BEST KNOWLEDGE OF THE COMPANY, THREATENED BETWEEN IT AND ITS
EMPLOYEES.  TO THE BEST OF THE COMPANY’S KNOWLEDGE: (A) NO EMPLOYEE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF ANY EMPLOYMENT
CONTRACT, PATENT OR OTHER PROPRIETARY INFORMATION DISCLOSURE AGREEMENT OR ANY
OTHER CONTRACT OR AGREEMENT RELATING TO THE RIGHT OF ANY SUCH EMPLOYEE TO BE
EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND THE CONTINUED EMPLOYMENT
BY THE COMPANY AND ITS SUBSIDIARIES OF ITS PRESENT EMPLOYEES WILL NOT RESULT IN
ANY SUCH VIOLATION; (B) EXCEPT FOR THE RESIGNATION OF THE COMPANY’S VICE
PRESIDENT OF SALES AND BUSINESS DEVELOPMENT DESCRIBED IN SECTION 2.7 ABOVE, NO
OFFICER OR KEY EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS ANY
PRESENT INTENTION OF TERMINATING HIS OR HER EMPLOYMENT THEREWITH NOR DOES THE
COMPANY OR ANY OF ITS SUBSIDIARIES HAVE ANY PRESENT INTENTION OF TERMINATING ANY
SUCH EMPLOYMENT; AND (C) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE STATE, FEDERAL AND FOREIGN LAWS AND
REGULATIONS RESPECTING EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS
OF EMPLOYMENT, WAGES AND HOURS AND OTHER LAWS RELATED TO EMPLOYMENT, AND THERE
ARE NO ARREARS IN THE PAYMENTS OF WAGES, WITHHOLDING OR SOCIAL SECURITY TAXES,
UNEMPLOYMENT INSURANCE PREMIUMS OR OTHER SIMILAR OBLIGATIONS.  EXCEPT AS
DESCRIBED IN SECTION 2.19 OF THE DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY AGREEMENT WITH ANY OF ITS RESPECTIVE
EXECUTIVE OFFICERS WITH RESPECT TO SUCH PERSON’S EMPLOYMENT, INCLUDING WITHOUT
LIMITATION, NON-COMPETITION AGREEMENTS OR AGREEMENTS WITH RESPECT TO THE
ASSIGNMENT OF PROPRIETARY RIGHTS WITH THE COMPANY OR ANY THIRD PARTY.


 


2.20.        ENVIRONMENTAL MATTERS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES IS
IN COMPLIANCE WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL ENVIRONMENTAL LAWS
AND REGULATIONS (THE “ENVIRONMENTAL LAWS”) APPLICABLE TO THE COMPANY AND ITS
SUBSIDIARIES INCLUDING BUT NOT LIMITED TO REQUIREMENTS CONTAINED IN ANY PERMITS
REQUIRED PURSUANT TO SUCH ENVIRONMENTAL LAWS, AND THERE IS NOT NOW PENDING OR,
TO THE COMPANY’S KNOWLEDGE, THREATENED, ANY ACTION, SUIT, LIEN, INVESTIGATION OR
PROCEEDING AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY
PAST OR PRESENT NONCOMPLIANCE WITH SUCH ENVIRONMENTAL LAWS, EXCEPT WITH RESPECT
TO NON-COMPLIANCE THAT IS NOT REASONABLY EXPECTED TO RESULT, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, IN

 

10

--------------------------------------------------------------------------------


 


ANY MATERIAL ADVERSE CHANGE.  TO THE COMPANY’S KNOWLEDGE, NO HAZARDOUS MATERIALS
ARE PRESENT ON OR ABOUT ANY REAL PROPERTY CURRENTLY OR PREVIOUSLY OWNED OR
LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


2.21.        RETIREMENT OBLIGATIONS, ETC.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS A PENSION, RETIREMENT OR SIMILAR PLAN OR OBLIGATION.  NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY COLLECTIVE BARGAINING
AGREEMENT AND, TO THE COMPANY’S KNOWLEDGE, NO ORGANIZATIONAL EFFORTS ARE
PRESENTLY BEING MADE WITH RESPECT TO ANY OF ITS EMPLOYEES.  SECTION 2.21 OF THE
DISCLOSURE SCHEDULE LISTS THE EMPLOYEE BENEFIT PLANS OF THE COMPANY.


 


2.22.        TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH IN THE COMPANY’S
FINANCIAL STATEMENTS CONTAINED IN ITS ANNUAL REPORT ON FORM 10-K FOR THE FISCAL
YEAR ENDED OCTOBER 31, 2004 AND ITS QUARTERLY REPORTS FOR THE FISCAL QUARTERS
ENDED JANUARY 31, 2005, APRIL 30, 2005 AND JULY 31, 2005 OR OCCURRING IN THE
ORDINARY COURSE OF BUSINESS SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, NO
STOCKHOLDER, OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES NOR
ANY “AFFILIATE” OR “ASSOCIATE” OF SUCH PERSONS (AS SUCH TERMS ARE DEFINED IN THE
RULES AND REGULATIONS PROMULGATED UNDER THE 1933 ACT) (HEREIN, A “RELATED
PARTY”) IS A PARTY TO ANY MATERIAL AGREEMENT WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, ANY CONTRACT, AGREEMENT OR OTHER
ARRANGEMENT PROVIDING FOR THE RENTAL OF REAL OR PERSONAL PROPERTY FROM, OR
OTHERWISE REQUIRING PAYMENTS TO, ANY RELATED PARTY.  NO EMPLOYEE OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES NOR ANY RELATED PARTY IS MATERIALLY INDEBTED TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND, EXCEPT FOR ACCRUED PAYROLL OBLIGATIONS,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS INDEBTED TO ANY OF ITS
EMPLOYEES OR ANY RELATED PARTY.


 


2.23.        BOOKS AND RECORDS.  THE MINUTE BOOK OF THE COMPANY CONTAINS
COMPLETE AND ACCURATE RECORDS OF ALL MEETINGS AND OTHER CORPORATE ACTIONS OF ITS
STOCKHOLDERS, BOARD OF DIRECTORS AND ALL COMMITTEES, IF ANY, APPOINTED BY ITS
BOARD OF DIRECTORS.  THE STOCK LEDGER OF THE COMPANY IS COMPLETE AND REFLECTS
ALL ISSUANCES, TRANSFERS, REPURCHASES AND CANCELLATIONS OF SHARES OF CAPITAL
STOCK OF SUCH COMPANY.  THE BOOKS OF ACCOUNT, LEDGERS, ORDER BOOKS, RECORDS AND
DOCUMENTS OF THE COMPANY ACCURATELY AND COMPLETELY REFLECT ALL MATERIAL
INFORMATION RELATING TO ITS BUSINESS, THE NATURE, ACQUISITION, MAINTENANCE,
LOCATION AND COLLECTION OF ITS ASSETS AND THE NATURE OF ALL TRANSACTIONS GIVING
RISE TO ITS OBLIGATIONS AND ACCOUNTS RECEIVABLE.


 


2.24.        INSURANCE.  THE COMPANY CARRIES INSURANCE COVERING ITS PROPERTIES
AND BUSINESS IN THE AGGREGATE AMOUNT OF $1,000,000 AND MAINTAINS DIRECTORS AND
OFFICERS’ LIABILITY INSURANCE IN THE AGGREGATE AMOUNT OF $2,000,000.


 


2.25.        EAG.  TO THE COMPANY’S KNOWLEDGE, THE REPRESENTATIONS AND
WARRANTIES OF SAS AB CONTAINED IN ARTICLE 2 OF THE ACQUISITION AGREEMENT ARE
TRUE AND CORRECT AS OF THE DATE HEREOF.

 

11

--------------------------------------------------------------------------------


 


3.             REPRESENTATIONS AND WARRANTIES AND OTHER AGREEMENTS OF THE
INVESTORS.


 


3.1.          REPRESENTATIONS AND WARRANTIES.  EACH INVESTOR SEVERALLY AND NOT
JOINTLY HEREBY REPRESENTS AND WARRANTS AS OF THE DATE HEREOF THAT:


 


(A)           AUTHORIZATION.  SUCH INVESTOR HAS FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM EACH OF THE TRANSACTION DOCUMENTS AND TO ACQUIRE
THE SECURITIES.  EACH OF THE TRANSACTION DOCUMENTS CONSTITUTE THE VALID AND
LEGALLY BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST SUCH INVESTOR
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  SUCH INVESTOR IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF THAT TERM AS DEFINED IN RULE 501(A) PROMULGATED
UNDER THE 1933 ACT.


 


(B)           PURCHASE ENTIRELY FOR OWN ACCOUNT.  THE SECURITIES WILL BE
ACQUIRED FOR INVESTMENT FOR SUCH INVESTOR’S OWN ACCOUNT AND NOT WITH A VIEW TO
THE DISTRIBUTION OF ANY PART THEREOF.  OTHER THAN THE TRANSFER PERMITTED BY THE
STOCKHOLDERS’ AGREEMENT, SUCH INVESTOR DOES NOT HAVE ANY CONTRACT, UNDERTAKING,
AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER, OR GRANT
PARTICIPATIONS TO SUCH PERSON OR TO ANY THIRD PERSON, WITH RESPECT TO ANY OF THE
SECURITIES.


 


(C)           RESTRICTED SECURITIES.  SUCH INVESTOR UNDERSTANDS THAT THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT
REGISTRATION UNDER THE 1933 ACT, OR AN EXEMPTION THEREFROM, AND THAT IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT COVERING THE SECURITIES OR AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, THE SECURITIES MUST BE
HELD INDEFINITELY.  IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
COVERING THE SECURITIES SUCH INVESTOR WILL SELL, TRANSFER, OR OTHERWISE DISPOSE
OF THE SECURITIES ONLY IN A MANNER CONSISTENT WITH ITS REPRESENTATIONS AND
AGREEMENTS SET FORTH HEREIN AND THE TERMS AND CONDITIONS SET FORTH IN THE
REGISTRATION RIGHTS AGREEMENT.


 


(D)           FINANCIAL CONDITION.  SUCH INVESTOR’S FINANCIAL CONDITION IS SUCH
THAT IT IS ABLE TO BEAR THE RISK OF HOLDING THE SECURITIES FOR AN INDEFINITE
PERIOD OF TIME AND CAN BEAR THE LOSS OF ITS ENTIRE INVESTMENT IN ITS SECURITIES.


 


(E)           EXPERIENCE.  SUCH INVESTOR HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AND IN MAKING HIGH-RISK INVESTMENTS OF THIS TYPE
THAT IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PURCHASE OF THE
SECURITIES.


 


(F)            RECEIPT OF INFORMATION.  SUCH INVESTOR HAS BEEN FURNISHED ACCESS
TO THE BUSINESS RECORDS OF THE COMPANY AND SUCH ADDITIONAL INFORMATION AND
DOCUMENTS AS SUCH INVESTOR HAS REQUESTED AND HAS BEEN AFFORDED AN OPPORTUNITY TO
ASK QUESTIONS OF AND RECEIVE ANSWERS FROM REPRESENTATIVES OF THE COMPANY
CONCERNING THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE PURCHASE OF THE
SECURITIES, THE COMPANY’S BUSINESS, OPERATIONS, MARKET POTENTIAL,
CAPITALIZATION, FINANCIAL CONDITION AND PROSPECTS, AND ALL OTHER MATTERS DEEMED
RELEVANT BY SUCH INVESTOR.

 

12

--------------------------------------------------------------------------------


 


(G)           BROKERAGE.  THERE ARE NO CLAIMS FOR BROKERAGE COMMISSIONS OR
FINDER’S FEES OR SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BASED ON ANY ARRANGEMENT OR AGREEMENT MADE BY OR
ON BEHALF OF SUCH INVESTOR, AND SUCH INVESTOR AGREES TO INDEMNIFY AND HOLD THE
COMPANY AND THE OTHER INVESTORS HARMLESS AGAINST ANY DAMAGES INCURRED AS A
RESULT OF ANY SUCH CLAIMS.


 


(H)           ADDRESS.  SUCH INVESTOR HAS PROVIDED THE COMPANY WITH ITS TRUE AND
CORRECT ADDRESS.


 


3.2.          LEGENDS.  IT IS UNDERSTOOD THAT THE CERTIFICATES EVIDENCING THE
SECURITIES MAY BEAR SUBSTANTIALLY THE FOLLOWING LEGENDS:


 


(A)           “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN EXEMPTION FROM SUCH REGISTRATION (INCLUDING PURSUANT TO
RULE 144 OR RULE 144A OF SUCH ACT).”


 


(B)           ANY LEGEND REQUIRED BY THE LAWS OF ANY APPLICABLE JURISDICTION.


 


3.3.          CONFIDENTIALITY.  EACH OF THE INVESTORS COVENANTS AND AGREES THAT
HE, SHE OR IT WILL KEEP CONFIDENTIAL AND WILL NOT DISCLOSE, DIVULGE OR USE FOR
ANY PURPOSE OTHER THAN TO MONITOR HIS, HER OR ITS INVESTMENT IN THE COMPANY ANY
CONFIDENTIAL, PROPRIETARY OR SECRET INFORMATION WHICH SUCH INVESTOR MAY OBTAIN
FROM THE COMPANY PURSUANT TO FINANCIAL STATEMENTS, REPORTS OR OTHER MATERIALS
SUBMITTED BY THE COMPANY TO SUCH INVESTOR PURSUANT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, OR PURSUANT TO VISITATION OR INSPECTION RIGHTS
GRANTED HEREUNDER OR THEREUNDER (“CONFIDENTIAL INFORMATION”).  NOTWITHSTANDING
THE PRECEDING SENTENCE, EACH INVESTOR MAY (A) DISCLOSE CONFIDENTIAL INFORMATION
TO THE EXTENT REQUIRED BY LAW OR GOVERNMENTAL ORDER OR REGULATION, OR WHEN
REQUIRED BY A SUBPOENA OR OTHER PROCESS, PROVIDED THAT SUCH INVESTOR FIRST GIVES
THE COMPANY ADVANCE NOTICE OF SUCH DISCLOSURE AS SOON AS PRACTICABLE, (B)
DISCLOSE CONFIDENTIAL INFORMATION TO THE EXTENT NECESSARY TO ENFORCE THIS
AGREEMENT, (C) DISCLOSE CONFIDENTIAL INFORMATION TO ITS ATTORNEYS, ACCOUNTANTS,
CONSULTANTS AND OTHER PROFESSIONALS TO THE EXTENT NECESSARY TO OBTAIN THEIR
SERVICES IN CONNECTION WITH ITS INVESTMENT IN THE COMPANY, AND (D) DISCLOSE
CONFIDENTIAL INFORMATION AS MAY BE REQUIRED BY ANY PROSPECTIVE PURCHASER OF ANY
SECURITIES FROM SUCH INVESTOR, PROVIDED THAT SUCH PROSPECTIVE PURCHASER SHALL
FIRST EXECUTE A CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT IN FORM ACCEPTABLE
TO COUNSEL FOR THE COMPANY.  AN INVESTOR MAY ALSO DISCLOSE CONFIDENTIAL
INFORMATION TO ANY AFFILIATE OF SUCH INVESTOR PROVIDED THAT THE REQUIREMENTS OF
THIS SUBSECTION SHALL IN TURN BE BINDING ON ANY SUCH AFFILIATE, OR TO A PARTNER,
MEMBER, SHAREHOLDER OR SUBSIDIARY OF SUCH INVESTOR, AND FURTHER PROVIDED THAT
SUCH PARTNER, MEMBER, SHAREHOLDER OR SUBSIDIARY AGREES TO BE BOUND BY THE
PROVISIONS OF THIS SUBSECTION.

 

13

--------------------------------------------------------------------------------


 


4.             CONDITIONS TO THE INVESTORS’ OBLIGATIONS AT THE CLOSING.  THE
OBLIGATIONS OF THE INVESTORS UNDER SECTION 1 OF THIS AGREEMENT TO PURCHASE THE
SECURITIES AT THE CLOSING ARE SUBJECT TO THE FULFILLMENT ON OR BEFORE SUCH
CLOSING OF EACH OF THE FOLLOWING CONDITIONS UNLESS WAIVED BY THE INVESTORS IN
ACCORDANCE WITH SECTION 7.5 HEREOF:


 


4.1.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN SECTION 2 SHALL BE
TRUE AND CORRECT ON AND AS OF THE DATE OF THE CLOSING.


 


4.2.          PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED AND COMPLIED WITH
ALL AGREEMENTS, OBLIGATIONS AND CONDITIONS CONTAINED IN THIS AGREEMENT THAT ARE
REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE THE CLOSING.


 


4.3.          COMPLIANCE CERTIFICATE.  THE PRESIDENT AND CHIEF EXECUTIVE OFFICER
OF THE COMPANY SHALL DELIVER TO THE INVESTORS AT THE  CLOSING A CERTIFICATE
CERTIFYING THAT THE CONDITIONS SPECIFIED IN THIS SECTION 4 HAVE BEEN FULFILLED.


 


4.4.          CERTIFICATE OF INCORPORATION.  ON OR PRIOR TO THE CLOSING, THE
COMPANY SHALL HAVE FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE
THE CERTIFICATE OF DESIGNATION IN THE FORM ATTACHED HERETO AS EXHIBIT B WHICH
SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AS OF THE CLOSING.


 


4.5.          QUALIFICATIONS.  ALL AUTHORIZATIONS, APPROVALS, CONSENTS OR
PERMITS, IF ANY, OF ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OF THE UNITED
STATES OR OF ANY STATE OR OF ANY THIRD PARTY THAT ARE REQUIRED IN CONNECTION
WITH THE LAWFUL ISSUANCE AND SALE OF THE SECURITIES TO THE INVESTORS PURSUANT TO
THIS AGREEMENT OR THAT ARE NECESSARY IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT SHALL HAVE BEEN DULY OBTAINED AND SHALL BE EFFECTIVE ON AND AS OF THE
CLOSING OTHER THAN THOSE WHICH ARE NOT REQUIRED TO BE OBTAINED BEFORE THE
CLOSING, WHICH WILL BE OBTAINED IN A TIMELY MANNER AFTER THE CLOSING.


 


4.6.          PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE AND OTHER PROCEEDINGS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED AT THE CLOSING AND ALL DOCUMENTS
INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
INVESTORS AND THE INVESTORS’ SPECIAL COUNSEL, AND THEY SHALL HAVE RECEIVED ALL
SUCH COUNTERPART ORIGINAL AND CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS
THEY MAY REASONABLY REQUEST.


 


4.7.          OTHER AGREEMENTS.  ON OR PRIOR TO THE CLOSING, THE REGISTRATION
RIGHTS AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D ATTACHED HERETO SHALL
HAVE BEEN EXECUTED AND DELIVERED BY THE PARTIES THERETO, WHICH SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AS OF THE CLOSING.

 

14

--------------------------------------------------------------------------------


 


4.8.          OPINION OF COUNSEL.  THE INVESTORS SHALL HAVE RECEIVED FROM
CHOATE, HALL & STEWART LLP, COUNSEL FOR THE COMPANY, AN OPINION DATED AS OF THE
CLOSING IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E.


 


4.9.          SECRETARY’S CERTIFICATE.  THE SECRETARY OF THE COMPANY SHALL
DELIVER TO THE INVESTORS PURCHASING THE SECURITIES AT THE CLOSING A CERTIFICATE,
DATED AS OF THE CLOSING, CERTIFYING:  (A) THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF THE BY-LAWS OF THE COMPANY AS IN EFFECT ON THE DATE OF SUCH
CERTIFICATION; (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF ALL
RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF THE TRANSACTION DOCUMENTS, THE
ISSUANCE, SALE AND DELIVERY OF THE SECURITIES AND THAT ALL SUCH RESOLUTIONS ARE
IN FULL FORCE AND EFFECT AND ARE ALL THE RESOLUTIONS ADOPTED IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS; (C) THAT ATTACHED
THERETO IS A TRUE AND COMPLETE COPY OF THE CERTIFICATE OF DESIGNATION AS IN
EFFECT ON THE DATE OF SUCH CERTIFICATION; AND (D) TO THE INCUMBENCY AND SPECIMEN
SIGNATURE OF CERTAIN OFFICERS OF THE COMPANY.


 


4.10.        RESERVATION OF CONVERSION SHARES AND WARRANT SHARES.  THE SHARES OF
COMMON STOCK (A) ISSUABLE UPON CONVERSION OF SERIES A PREFERRED STOCK SHALL HAVE
BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE UPON SUCH CONVERSION, AND (B)
ISSUABLE UPON THE EXERCISE OF THE WARRANT SHALL HAVE BEEN DULY AUTHORIZED ARE
RESERVED FOR ISSUANCE UPON SUCH EXERCISE.


 


4.11.        FEES OF INVESTORS’ COUNSEL.  THE COMPANY SHALL HAVE PAID THE FEES
AND DISBURSEMENTS OF INVESTORS’ COUNSEL INVOICED AT THE CLOSING AND THE
REASONABLE OUT-OF POCKET EXPENSES INCURRED BY THE INVESTORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHICH IN THE AGGREGATE SHALL
NOT EXCEED $75,000.


 


4.12.        PURCHASE BY OTHER INVESTORS.  EACH INVESTOR SHALL HAVE PURCHASED
AND PAID FOR THE SECURITIES TO BE PURCHASED BY IT, AS SET FORTH ON EXHIBIT A
HERETO, ON OR BEFORE THE DATE OF THE CLOSING.


 


4.13.        CONSUMMATION OF THE EAG ACQUISITION.  THE CONDITIONS SET FORTH IN
THE SECURITIES PURCHASE AGREEMENT DATED AS OF THE DATE HEREOF BY AND BETWEEN THE
COMPANY AND SAS AB (THE “ACQUISITION AGREEMENT”) SHALL HAVE BEEN SATISFIED AND
THE COMPANY SHALL HAVE CONSUMMATED THE ACQUISITION OF EAG ON TERMS SET FORTH IN
THE ACQUISITION AGREEMENT.


 


4.14.        BOARD OF DIRECTORS.  MICHAEL JAKOBOWSKI AND ANDREW M. SNYDER SHALL
HAVE BEEN APPOINTED TO SERVE ON THE COMPANY’S BOARD OF DIRECTORS.


 


5.             CONDITIONS TO THE COMPANY’S OBLIGATIONS AT THE CLOSING.  THE
OBLIGATIONS OF THE COMPANY UNDER SECTION 1 OF THIS AGREEMENT ARE SUBJECT TO THE
FULFILLMENT ON OR BEFORE THE CLOSING OF EACH OF THE FOLLOWING CONDITIONS UNLESS
WAIVED BY THE COMPANY.

 

15

--------------------------------------------------------------------------------


 


5.1.          REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE INVESTORS CONTAINED IN SECTION 3 SHALL BE TRUE AND CORRECT ON
AND AS OF THE DATE OF THE CLOSING.


 


5.2.          PAYMENT OF PURCHASE PRICE.  THE INVESTORS SHALL HAVE DELIVERED
PAYMENT OF THE AGGREGATE PURCHASE PRICE OF THE SECURITIES TO BE PURCHASED BY
THEM AT THE CLOSING AS SET FORTH IN SECTION 1.


 


5.3.          OTHER AGREEMENTS.  ON OR PRIOR TO THE CLOSING THE REGISTRATION
RIGHTS AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D ATTACHED HERETO SHALL
HAVE BEEN EXECUTED AND DELIVERED BY THE INVESTORS, AND THE OTHER PARTIES
THERETO.


 


5.4.          PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE AND OTHER PROCEEDINGS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED AT THE CLOSING AND ALL DOCUMENTS
INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
COMPANY AND THE COMPANY’S COUNSEL, AND THEY SHALL HAVE RECEIVED ALL SUCH
COUNTERPART ORIGINAL AND CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS THEY MAY
REASONABLY REQUEST.


 


5.5.          CONSUMMATION OF THE EAG ACQUISITION.  THE CONDITIONS SET FORTH IN
THE ACQUISITION AGREEMENT SHALL HAVE BEEN SATISFIED AND THE COMPANY SHALL HAVE
CONSUMMATED THE ACQUISITION OF EAG ON TERMS SET FORTH IN THE ACQUISITION
AGREEMENT.


 


5.6.          QUALIFICATIONS.  ALL AUTHORIZATIONS, APPROVALS, CONSENTS OR
PERMITS, IF ANY, OF ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OF THE UNITED
STATES OR OF ANY STATE OR OF ANY THIRD PARTY THAT ARE REQUIRED IN CONNECTION
WITH THE LAWFUL ISSUANCE AND SALE OF THE SECURITIES TO THE INVESTORS PURSUANT TO
THIS AGREEMENT OR THAT ARE NECESSARY IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT SHALL HAVE BEEN DULY OBTAINED AND SHALL BE EFFECTIVE ON AND AS OF THE
CLOSING OTHER THAN THOSE WHICH ARE NOT REQUIRED TO BE OBTAINED BEFORE THE
CLOSING, WHICH WILL BE OBTAINED IN A TIMELY MANNER AFTER THE CLOSING.


 


6.             PREEMPTIVE RIGHT OF PURCHASE.


 


6.1.          GRANT.  FOR SO LONG AS AN INVESTOR SHALL HOLD SERIES A PREFERRED
STOCK, THE COMPANY HEREBY GRANTS TO EACH SUCH INVESTOR, THE RIGHT TO PURCHASE
ALL OR PART OF SUCH INVESTOR’S PRO RATA SHARE OF NEW SECURITIES (AS DEFINED
BELOW) WHICH THE COMPANY, FROM TIME TO TIME, PROPOSES TO SELL AND ISSUE.  AN
INVESTOR’S PRO RATA SHARE, FOR PURPOSES OF THIS PURCHASE RIGHT, IS THE RATIO OF
THE NUMBER OF INVESTORS’ COMMON SHARES (AS DEFINED BELOW) WHICH SUCH INVESTOR
OWNS OR HAS THE RIGHT TO ACQUIRE FROM THE COMPANY TO THE TOTAL NUMBER OF SHARES
OF COMMON STOCK THEN OUTSTANDING, ON A FULLY DILUTED AND AS CONVERTED BASIS.


 


6.2.          PREEMPTIVE RIGHT DEFINITIONS.  FOR THE PURPOSE OF THIS SECTION 6,
THE TERM “INVESTORS’ COMMON SHARES” SHALL MEAN THE COMMON STOCK ISSUED OR
ISSUABLE TO THE INVESTORS UPON THE CONVERSION OF THE SERIES A PREFERRED STOCK
AND THE TERM “NEW SECURITIES” SHALL MEAN ANY CAPITAL STOCK OF THE COMPANY
WHETHER NOW AUTHORIZED OR NOT, AND RIGHTS, OPTIONS OR WARRANTS

 

16

--------------------------------------------------------------------------------


 


TO PURCHASE CAPITAL STOCK, AND SECURITIES THAT IN ANY WAY RANK SENIOR TO THE
COMMON STOCK; PROVIDED THAT THE TERM “NEW SECURITIES” DOES NOT INCLUDE SERIES A
PREFERRED STOCK.


 


6.3.          NOTICE.  IN THE EVENT THE COMPANY PROPOSES TO UNDERTAKE AN
ISSUANCE OF NEW SECURITIES, IT SHALL GIVE EACH INVESTOR WRITTEN NOTICE OF ITS
INTENTION, DESCRIBING THE TYPE OF NEW SECURITIES AND THE PRICE AND THE TERMS
UPON WHICH THE COMPANY PROPOSES TO ISSUE THE SAME.  EACH INVESTOR SHALL HAVE 20
BUSINESS DAYS FROM THE DATE OF RECEIPT OF ANY SUCH NOTICE TO AGREE TO PURCHASE
UP TO THE INVESTOR’S PRO RATA SHARE OF SUCH NEW SECURITIES FOR THE PRICE AND
UPON THE TERMS SPECIFIED IN THE NOTICE BY GIVING WRITTEN NOTICE TO THE COMPANY
AND STATING THEREIN THE QUANTITY OF NEW SECURITIES TO BE PURCHASED.


 


6.4.          SALE.  IN THE EVENT ANY INVESTOR FAILS TO EXERCISE IN FULL SUCH
INVESTOR’S PURCHASE RIGHT, THE COMPANY SHALL HAVE 90 DAYS THEREAFTER TO SELL THE
NEW SECURITIES WITH RESPECT TO WHICH SUCH INVESTOR’S OPTION WAS NOT EXERCISED,
AT A PRICE AND UPON TERMS NO MORE FAVORABLE TO THE PURCHASERS THEREOF THAN
SPECIFIED IN THE COMPANY’S NOTICE.  TO THE EXTENT THE COMPANY DOES NOT SELL ALL
THE NEW SECURITIES OFFERED WITHIN SAID (90) DAY PERIOD, THE COMPANY SHALL NOT
THEREAFTER ISSUE OR SELL SUCH NEW SECURITIES WITHOUT FIRST AGAIN OFFERING SUCH
SECURITIES TO EACH INVESTOR IN THE MANNER PROVIDED ABOVE.


 


6.5.          LIMITATION.  THE COMPANY SHALL NOT HAVE ANY OBLIGATION UNDER THIS
SECTION 6 TO ANY PERSON THAT IS NOT AN “ACCREDITED INVESTOR”, AS SUCH TERM IS
USED IN REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED.


 


6.6.          TRANSFER.  EACH INVESTOR SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS
TO PURCHASE ALL OR ANY NEW SECURITIES HEREUNDER TO AN AFFILIATE, PROVIDED THAT
SUCH INVESTOR HAS TRANSFERRED ITS SERIES A PREFERRED STOCK TO SUCH AFFILIATE
PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF SECTION 7.11 OF THIS AGREEMENT.


 


6.7.          RETROSPECTIVE EFFECT OF PREEMPTIVE RIGHT OF PURCHASE.  THE COMPANY
MAY PROCEED WITH THE ISSUANCE OF NEW SECURITIES WITHOUT FIRST FOLLOWING
PROCEDURES IN SECTION 6.1 THROUGH SECTION 6.5 ABOVE, PROVIDED, THAT (I) THE
PURCHASER OF SUCH NEW SECURITIES AGREES IN WRITING TO TAKE SUCH NEW SECURITIES
SUBJECT TO THE PROVISIONS OF THIS SECTION 6.7, AND (II) WITHIN TEN (10) DAYS
FOLLOWING THE ISSUANCE OF SUCH NEW SECURITIES, THE COMPANY UNDERTAKES STEPS
SUBSTANTIALLY SIMILAR TO THOSE IN SECTION 6.1 THROUGH SECTION 6.5 ABOVE TO OFFER
TO ALL INVESTORS THE RIGHT TO PURCHASE FROM THE COMPANY A PRO RATA PORTION OF
SUCH NEW SECURITIES OR EQUIVALENT AT THE SAME PRICE AND TERMS APPLICABLE TO THE
PURCHASER’S PURCHASE THEREOF SO AS TO ACHIEVE SUBSTANTIALLY THE SAME EFFECT FROM
A DILUTION PROTECTION STANDPOINT AS IF THE PROCEDURES SET FORTH IN SECTION 6.1
THROUGH SECTION 6.5 HAVE BEEN FOLLOWED PRIOR TO THE ISSUANCE OF SUCH NEW
SECURITIES.


 


7.             MISCELLANEOUS.


 


7.1.          CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE TERM
“PERSON” SHALL MEAN AN INDIVIDUAL, CORPORATION, TRUST, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE,

 

17

--------------------------------------------------------------------------------


 


UNINCORPORATED ORGANIZATION, GOVERNMENT AGENCY OR ANY AGENCY OR POLITICAL
SUBDIVISION THEREOF, OR OTHER ENTITY, AND THE TERMS “KNOWLEDGE,” “KNOWN,”
“AWARENESS,” “AWARE,” AND SIMILAR EXPRESSIONS, WHEN USED WITH REFERENCE TO THE
COMPANY, REFER TO THE ACTUAL KNOWLEDGE OR AWARENESS OF DAVID STRUCKE AND GORDON
HEARD.  AS USED IN THIS AGREEMENT, EACH OF THE FOLLOWING TERMS IS DEFINED IN THE
SECTION OF THIS AGREEMENT INDICATED BELOW:

 

Defined Term

 

Section

 

1933 Act

 

Section 2.3

 

Abry Warrant Agreement

 

Section 2.3

 

Additional Agreements

 

Section 7.9

 

Affiliate

 

Section 7.11

 

Aggregate Purchase Price

 

Section 1.4

 

Agreement

 

Preamble

 

Certificate of Designation

 

Section 1.1

 

Closing

 

Section 1.4

 

Common Stock

 

Section 1.2

 

Company

 

Preamble

 

Confidential Information

 

Section 3.3

 

Converted Shares

 

Section 1.3

 

Disclosure Schedule

 

Section 2

 

EAG

 

Section 1.5

 

Environmental Laws

 

Section 2.20

 

Equity Plan

 

Section 2.3

 

Financial Statements

 

Section 2.5

 

Intellectual Property

 

Section 2.12(a)

 

Investor/Investors

 

Preamble

 

Investors’ Common Shares

 

Section 6.2

 

Material Adverse Change

 

Section 2.7

 

New Securities

 

Section 6.2

 

Permitted Transfer

 

Section 7.11

 

Person

 

Section 7.1

 

Related Party

 

Section 2.22

 

Registration Rights Agreement

 

Section 2.2

 

Reserved Employee Shares

 

Section 2.3

 

Securities

 

Section 1.3

 

Series A Preferred Stock

 

Section 1.1

 

Shares

 

Section 1.3

 

Subsidiaries

 

Section 2.4

 

Transaction Documents

 

Section 2.2

 

Warrants

 

Section 1.2

 

 

18

--------------------------------------------------------------------------------


 


7.2.          SURVIVAL OF COVENANTS; ASSIGNABILITY OF RIGHTS.  ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY MADE HEREIN AND IN THE
CERTIFICATES, LISTS, EXHIBITS, SCHEDULES OR OTHER WRITTEN INFORMATION DELIVERED
OR FURNISHED TO ANY INVESTOR IN CONNECTION WITH THE CLOSING SHALL BE DEEMED
MATERIAL AND TO HAVE BEEN RELIED UPON BY SUCH INVESTOR, AND, EXCEPT AS PROVIDED
OTHERWISE IN THIS AGREEMENT, SHALL SURVIVE THE DELIVERY OF THE SECURITIES, AND
SHALL BIND THE COMPANY’S SUCCESSORS AND ASSIGNS, WHETHER SO EXPRESSED OR NOT.


 


7.3.          INCORPORATION BY REFERENCE.  ALL EXHIBITS AND SCHEDULES APPENDED
TO THIS AGREEMENT ARE HEREIN INCORPORATED BY REFERENCE AND MADE A PART HEREOF.


 


7.4.          PARTIES IN INTEREST.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS,
WARRANTIES AND UNDERTAKINGS IN THIS AGREEMENT MADE BY AND ON BEHALF OF ANY OF
THE PARTIES HERETO SHALL BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO AND TO PERMITTED
TRANSFEREES OF THE SECURITIES WHETHER SO EXPRESSED OR NOT.


 


7.5.          AMENDMENTS AND WAIVERS.  EXCEPT AS SET FORTH IN THIS AGREEMENT,
CHANGES IN OR ADDITIONS TO THIS AGREEMENT MAY BE MADE, OR COMPLIANCE WITH ANY
TERM, COVENANT, AGREEMENT, CONDITION OR PROVISION SET FORTH HEREIN MAY BE
OMITTED OR WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER
RETROACTIVELY OR PROSPECTIVELY) UPON THE WRITTEN CONSENT OF THE COMPANY AND THE
HOLDERS OF TWO-THIRDS (2/3) OF THE SHARES OF SERIES A PREFERRED STOCK SOLD
HEREUNDER AND ANY SHARES OF COMMON STOCK INTO WHICH ANY SHARES OF SERIES A
PREFERRED STOCK HAVE BEEN CONVERTED, ACTING OR VOTING TOGETHER AS A SINGLE
CLASS; PROVIDED, HOWEVER, THAT NO INVESTOR SHALL, WITHOUT ITS CONSENT, BE
MATERIALLY ADVERSELY AFFECTED BY ANY AMENDMENT, CHANGE OR WAIVER IN WHICH THE
OTHER INVESTORS ARE NOT LIKEWISE ADVERSELY AFFECTED.


 


7.6.          GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF DELAWARE (EXCLUDING CHOICE-OF-LAW PROVISIONS)
AND, TOGETHER WITH THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE
CONSTRUED UNDER AND GOVERNED BY THE LAWS OF SUCH STATE.


 


7.7.          NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND DEMANDS SHALL BE IN
WRITING AND SHALL BE PERSONALLY DELIVERED (EFFECTIVE UPON RECEIPT), MAILED,
POSTAGE PREPAID (EFFECTIVE THREE BUSINESS DAYS AFTER DISPATCH), TELECOPIED OR
TELEGRAPHED (EFFECTIVE UPON RECEIPT OF THE TELECOPY IN COMPLETE, READABLE FORM),
OR SENT VIA A REPUTABLE OVERNIGHT COURIER SERVICE (EFFECTIVE THE FOLLOWING
BUSINESS DAY), TO THE COMPANY AT:

 

Navtech, Inc.
c/o Navtech Systems Support Inc.
Suite 102, 175 Columbia St. W.
Waterloo, Ontario
Canada N2L 5Z5

Tel:  (519) 747-1170

Fax:  (519) 747-5282

 

19

--------------------------------------------------------------------------------


 

with a copy sent at the same time and by the same means to:

 

William B. Asher, Jr., Esq.

Choate, Hall & Stewart LLP

Two International Place
Boston, Massachusetts  02110
Tel.:        (617) 248-5000
Fax:         (617) 248-4000

 

and

 

Andrew J. Hickey., Esq.

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts  02110
Tel.:        (617) 248-5000
Fax:         (617) 248-4000

 

or to each Investor at its address set out on Exhibit A hereto, and with respect
to Cambridge Information Group, Inc., with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

1001 Pennsylvania Avenue, N.W., Suite 800

Washington, DC  20004-2505

Fax: 202-639-7003

Attn: Alan S. Kaden

 

 

or such other address as is set forth on the exhibits hereto, as the case may
be, or as may be furnished in writing to the other parties hereto.


 


7.8.          EFFECT OF HEADINGS.  THE SECTION AND PARAGRAPH HEADINGS HEREIN ARE
FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION HEREOF.


 


7.9.          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES
HERETO TOGETHER WITH ANY OTHER AGREEMENT REFERRED TO HEREIN (THE “ADDITIONAL
AGREEMENTS”) CONSTITUTE THE ENTIRE AGREEMENT AMONG THE COMPANY AND THE INVESTORS
WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT AND SUCH ADDITIONAL
AGREEMENTS SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
PARTIES, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THE SECURITIES PURCHASED
HEREUNDER AND THE SUBJECT MATTER HEREOF.

 

20

--------------------------------------------------------------------------------


 


7.10.        SEVERABILITY.  IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED
IN THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT AND SUCH INVALID, ILLEGAL
AND UNENFORCEABLE PROVISION SHALL BE REFORMED AND CONSTRUED SO THAT IT WILL BE
VALID, LEGAL, AND ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 


7.11.        RESTRICTIONS ON TRANSFER.  UNTIL NOVEMBER 22, 2006, NO INVESTOR
SHALL SELL, ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE, MORTGAGE OR DISPOSE OF, BY
GIFT OR OTHERWISE, OR IN ANY WAY ENCUMBER, ANY SECURITIES OWNED BY SUCH SERIES A
INVESTOR OTHER THAN IN A PERMITTED TRANSFER.  ANY ATTEMPTED SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION, MORTGAGE, DISPOSITION OR ENCUMBRANCE OF ANY
SECURITIES OTHER THAN IN ACCORDANCE WITH THIS AGREEMENT SHALL BE NULL AND VOID
AND THE COMPANY SHALL NOT (I) RECOGNIZE ANY SUCH SALE, ASSIGNMENT, TRANSFER,
PLEDGE, HYPOTHECATION, MORTGAGE, DISPOSITION OR ENCUMBRANCE OR (II) REFLECT IN
ITS STOCK REGISTER ANY CHANGE IN REGISTERED OWNERSHIP PURSUANT THERETO.  FOR THE
PURPOSES OF THIS SECTION 7.11, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

 

“Affiliate” means, (i) with respect to any Person, any Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any member,  partner or employee of such
Person and any venture capital fund now or hereafter existing which is
controlled by or under common control with one or more members or general
partners of such Person and (ii) with respect to any natural person, such
person’s spouse, parent, parent-in-law, sibling, child, step-child, grandchild,
niece or nephew, the issue and spouses of any of the foregoing and any trust for
the benefit of any of the foregoing.

 

“Permitted Transfer” means any assignment, transfer, pledge, hypothecation,
mortgage, disposition or encumbrance of any Securities owned by an Investor to
an Affiliate of such Investor, provided that such Affiliate is a Person to whom
securities of the Company may lawfully be transferred pursuant to exemptions
from applicable federal and state securities laws (with the burden of proving
availability of such exemptions to be on the Person proposing such transfer of
such Securities (or of rights to acquire such securities)).

 


7.12.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

[Remainder of Page Intentionally Left Blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Investors have executed this Series A
Convertible Participating Preferred Stock and Warrant Agreement as of the day
and year first above written.

 

 

NAVTECH, INC.

 

 

 

 

 

By:

 

 

 

 

Name: David Strucke

 

 

Title: President and Chief Executive Officer

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

SERIES A INVESTOR:

 

 

CAMBRIDGE INFORMATION GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Andrew M. Snyder

 

 

Title: President

 

--------------------------------------------------------------------------------


 

SERIES A INVESTOR:

 

 

EXTERNALIS S.A.

 

 

 

 

 

By:

 

 

 

 

Name: Alain Mallart

 

 

Title: Administrateur delegue

 

--------------------------------------------------------------------------------


 

Exhibit A

 

INVESTORS

 

Investors

 

Total Series A Preferred
Stock # of Shares

 


Total #
of Warrants

 

Price
Per Share of Series A Preferred Stock

 

Aggregate
Purchase Price

 

% Ownership of
the Company on
a fully-diluted
 basis

 

Cambridge Information Group, Inc.

7200 Wisconsin Ave, Suite 601

Bethesda, MD 20814

 

1,200,000

 

75,000

 

$

2.50

 

$

3,000,000

 

30.2

%

Externalis S.A.

38 Avenue des Klauwaerts

1050 Brussels Belgium

 

400,000

 

25,000

 

$

2.50

 

$

1,000,000

 

15.3

%

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Certificate of Designation

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Warrant

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Closing Opinion of Company Counsel

 

--------------------------------------------------------------------------------